Citation Nr: 1223258	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.  He died on August [redacted], 1991.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Oakland, California, which denied the claim.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In March 2012, the Board requested a VA medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903.  The opinion has been received and the appellant has been provided a copy of the opinion.  The appellant responded that she had no additional evidence or argument to submit in a June 2012 statement.  As such, the Board proceeds to adjudicate the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1991 as the result of sepsis, renal failure, and severe coronary artery disease with pseudomas, metabolic encephalopathy, and peripheral vascular disease contributing to death.

2.  During his lifetime, the Veteran was service connected for healed scars of the bilateral legs, rated as noncompensably disabling.  

3.  The Veteran's service connected healed scars of the bilateral legs did not cause or aggravate any of the medical conditions that caused his death, nor did the healed scars of the bilateral legs cause or contribute substantially or materially to cause the Veteran's death.

4.  The Veteran's hypertension was noted on his entrance physical examination report and was not aggravated during service.

5.  There is no competent evidence to demonstrate that the sepsis, renal failure, severe coronary artery disease, pseudomas, metabolic encephalopathy, or peripheral vascular disease were manifest during service or within one year of separation from service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran developed hypertension during service which lead to the development of coronary artery disease, and that led to his death.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2011).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Certificate of Death states that the Veteran died on August [redacted], 1991 as the result of sepsis, renal failure, and severe coronary artery disease with pseudomas, metabolic encephalopathy, and peripheral vascular disease contributing to death.  

The appellant's contention is confined to the allegation that the Veteran developed hypertension during his service, that the condition was left untreated for decades and that the Veteran developed coronary artery disease as a result, one of the listed causes of his death.

The appellant obtained an opinion from Dr. D. dated in September 2008.  Dr. D. reported that he had treated the Veteran in the 1980's for hypertension and subsequent renal insufficiency and coronary artery disease.  The doctor indicated that the medical profession was not as aggressive in treating hypertension during the Veteran's period of service.  The doctor indicated that hypertension, if left untreated, damages the kidneys, heart and vascular system.  The doctor stated that the Veteran's hypertension had been discovered in the 1970's and had already damaged his vascular system at that time.  The doctor stated that he believed that the Veteran's hypertension began in the military and definitely contributed to his early appearance of the consequences of unchecked hypertension.  

As noted above, the Veteran served on active duty from April 1943 to March 1946.  

The Veteran's March 1946 separation from service physical examination report shows that the Veteran had blood pressure of 140/90 but his cardiovascular system, including the heart, arteries and veins, was clinically normal.

This report offered support to the appellant's contentions; however, review of the Veteran's April 1943 entrance to service physical examination report showed that he had blood pressure of 146/88 while having a clinically normal cardiovascular system.  

The Board determined that the record was not sufficient for a decision based on the foregoing.  While the 2008 opinion from Dr. D. indicates that the Veteran had hypertension at separation, his blood pressure readings at entrance were quite similar.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  In light of these provisions, the Board arranged for a VA medical opinion to clarify the evidence of record.  

A March 2012 opinion was offered.  The opinion stated that, under medical guidelines in effect in the 1940's, the Veteran's blood pressure readings would not have qualified as "hypertension".  Under current guidelines the readings would be considered hypertension.  The reviewing physician provided a copy of current medical guidelines which shows hypertension to require either systolic pressure of 140 mmHg and above or diastolic pressure of 90 mmHg and above.  

Although the examining physician in April 1943 did not consider the 146/88 reading to be "hypertension", the Board finds that the change in the standards of medical diagnosis, the objective evidence of the Veteran's blood pressure in April 1943 and the March 2012 opinion demonstrate a "notation" of the existence of hypertension at enlistment.  Thus, the Veteran's disorder was noted at entrance to service and the presumption of soundness does not attach.  The Veteran shall be considered to have had hypertension, as it is now defined, prior to service.

Since hypertension was shown prior to service and was noted on entry, as discussed above, the appellant cannot bring a claim for service connection for the cause of the Veteran's death based on incurrence of hypertension during service.  She may, however, bring a claim for service-connected aggravation of that disorder.  See, e.g., Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A.  § 1153 applies and the burden falls on the appellant to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran's service treatment records do not support a finding of aggravation.  The entrance and separation blood pressure readings are substantially similar.  There is no indication of an increase in the hypertensive disability.  The Veteran's records do not otherwise suggest the presence of hypertension or any increase in the Veteran's blood pressure.  

The appellant has not offered any competent lay evidence regarding aggravation of the Veteran's hypertension during service.  A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  She has not offered any lay observations of the Veteran's condition from that period.  She has not offered any statements made by the Veteran during his lifetime as to his blood pressure during service.  She has not offered any statements made by the Veteran during his lifetime as to lay observable symptoms which might be attributable to hypertension during service.  Finally, she has not offered a report of a competent medical professional as to the hypertension being aggravated during service.  See Jandreau.  The Board finds that the appellant's lay statements are not competent and are not entitled to probative weight.  See Davidson.

The September 2008 opinion of Dr. D. does not address aggravation.  In fact, the opinion indicates that the Veteran's hypertension began during service, which is contrary to the findings associated with the April 1943 examination report (entitled to high probative value as these are objective reading during the period in question).  Dr. D. did not address the April 1943 report in any way and did not offer any explanation as to why the Veteran may not have had hypertension at entrance based on the objective results.  The Board finds that the 2008 opinion is entitled to no probative weight as to the question of in-service aggravation of hypertension.

In light of the foregoing, the Board finds that the Veteran's hypertension was noted at entrance to service.  The presumption of soundness does not attach.  The Board finds further that there is no competent evidence, either lay or medical, of in-service aggravation.  The Board concludes that the Veteran's hypertension, which has been found to lead to kidney, heart and vascular diseases, is not a condition for which service connection may be granted.  Thus, service connection for the cause of the Veteran's death on the basis must be denied.  See Harvey.  

The Board has reviewed the claims file for any other potential avenues of entitlement.  During his lifetime, the Veteran was service connected for healed scars of the bilateral legs, rated as noncompensably disabling.  There is no evidence to suggest that the Veteran's service connected healed scars of the bilateral legs caused or aggravated any of the medical conditions that caused his death, nor did the healed scars of the bilateral legs cause or contribute substantially or materially to cause the Veteran's death.  Similarly, the Veteran was not diagnosed with sepsis, encephalopathy, pseudomas or any kidney, heart, or vascular disorders during service.  Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to the appellant's statements and the history provided by Dr. D., none of these conditions were identified until the Veteran began receiving treatment for hypertension in the 1970's, decades after his separation from service.  The appellant cannot benefit from the one-year presumption.  They have been related to the Veteran's hypertension, present during service, but this is not a valid basis of service connection for the cause of the Veteran's death as discussed above.  

As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the context of a claim for cause of death benefits, 38 U.S.C.A. §  5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected in order to satisfy the first Quartuccio element.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Prior to initial adjudication of the appellant's claim, a letter dated in May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The RO did not provide Hupp compliant notice in the May 2008 letter in that the appellant was not informed of the condition for which the Veteran was service-connected during his lifetime.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  Instead, she has submitted multiple statements that the Veteran's post-service treatment records have been destroyed due to their age.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The appellant was afforded medical opinion as to whether the Veteran's hypertension was noted at entry to service.  The medical review was thorough, considered the Veteran's service treatment records and provided an opinion supported by rationale tailored to the facts of the case.  The Board has found that the Veteran's hypertension was present at entry to service and not aggravated during service.  There is, therefore, no foundation for a grant of the service connection for the cause of the Veteran's death on that basis.  In addition, the lay evidence of record is not sufficient to establish a nexus between the cause of the Veteran's death and a condition which was or could have been service-connected on any other basis.  Further opinion is not needed on the cause of death claim because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with the Veteran's military service or service connected disabilities.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


